
	
		II
		Calendar No. 356
		110th CONGRESS
		1st Session
		S. 645
		[Report No. 110–158]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Thomas (for himself,
			 Mr. Bennett, Mr. Bingaman, Mr.
			 Conrad, Mr. Craig,
			 Mr. Crapo, Mr.
			 Domenici, Mr. Enzi,
			 Mr. Hagel, Ms.
			 Murkowski, Mr. Salazar,
			 Mr. Hatch, Mr.
			 Coleman, and Mr. Barrasso)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the Energy Policy Act of 2005 to
		  provide an alternate sulfur dioxide removal measurement for certain coal
		  gasification project goals.
	
	
		1.Technical criteria for clean coal power
			 initiativeSection
			 402(b)(1)(B)(ii) of the Energy Policy Act of 2005 (42 U.S.C.
			 15962(b)(1)(B)(ii)) is amended by striking subclause (I) and inserting the
			 following:
			
				(I)(aa)to remove at least 99 percent of sulfur
				dioxide; or
					(bb)to emit not more than 0.04 pound
				SO2 per million Btu, based on a 30-day
				average;
					.
		
	
		February 17, 2007
		Reported without amendment
	
